Citation Nr: 1135805	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a compensable rating for residuals of an excised ganglion cyst of the left wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to higher ratings for PTSD and residuals of an excision of a ganglion cyst of the left wrist, and denied entitlement to service connection for a bilateral hearing loss disability. 

The Veteran testified at a May 2011Board hearing before the undersigned at the St. Petersburg RO.  A transcript of the hearing has been associated with the file.

The issue of entitlement to a rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran withdrew his service connection claim for a bilateral hearing loss disability at the May 2011 Board hearing. 

2. The Veteran's residuals of excision of a ganglion cyst of the left wrist have been manifested by a nontender scar which is 5 millimeters wide by 2.5 centimeters long with no adherence to underlying tissue, resulting limitation of motion, underlying soft tissue damage, or ulceration or breakdown of the scar. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2. The criteria for a compensable rating for residuals of an excision of a ganglion cyst of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7802, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court further held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, an October 2007 letter provided the Veteran with all notice required under the VCAA, including the general criteria for evaluating disabilities, examples of the types of evidence the Veteran could submit in support of his claim, and the Veteran's and VA's respective duties for obtaining such evidence.  A November 2008 letter also provided notice as to the specific diagnostic codes applicable to the Veteran's claims, which the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held is not required under the VCAA.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran stated at the May 2011 Board hearing that he had previously applied for disability benefits from the Social Security Administration (SSA) and was denied.  However, the Board finds that there is no need to obtain these records in order to decide the increased rating claim for the residuals of a ganglion cyst.  In Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010), the Federal Circuit held that to conclude that all medical records or all SSA disability records are relevant would render the word "relevant" superfluous in 38 C.F.R. § 5103A.  The Federal Circuit further held that the Government is not required to "obtain records in every case in order to rule out their relevance."  Id. at 1323.  Rather, VA is required to examine the information related to the medical records and to obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  Id.  Here, the Veteran has not suggested and there is no evidence otherwise indicating that the residuals of his ganglion cyst have significantly impaired his ability to work.  Thus, it seems unlikely that the Veteran's SSA records would include an SSA examination or determination regarding this disability, as SSA benefits are predicated on a claimant's unemployability.  Indeed, the Veteran seemed to suggest that the application was based on his PTSD.  Moreover, all of the Veteran's pertinent VA treatment records are in the file and the Veteran stated at the May 2011 Board hearing that he has not received treatment outside VA.  Thus, the Veteran's SSA records would not include any outstanding relevant treatment records, all of which are in the file.  Accordingly, the Board finds that there is no reasonable possibility that the SSA records would help support the Veteran's claim.

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  As such, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed in June 2007 to evaluate the residuals of his ganglion cyst.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, to include conducting relevant tests and studies, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the residuals of the ganglion cyst since the Veteran was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


II. Withdrawal of Appeal

At the May 2011 Board hearing, the Veteran stated that he was withdrawing the appeal of the denial of entitlement to service connection for a bilateral hearing loss disability.  For the following reasons, the Board finds that this statement meets the criteria for withdrawal of a substantive appeal. 

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

Here, the May 2011 Board hearing has been reduced to writing in the form of a transcript which includes the Veteran's name and claim number and his statement that he wished to withdraw the claim for a bilateral hearing loss disability.  The Board has not yet issued a final decision on this claim.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's appeal of the denial of entitlement to service connection for a bilateral hearing loss disability is not appropriate, and the appeal is dismissed.  See id.

III. Increased Rating

The Veteran claims entitlement to a compensable rating for residuals of excision of a ganglion cyst of the left wrist.  For the following reasons, the Board finds that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in September 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The Veteran's residuals of a ganglion cyst have been rated under Diagnostic Code (DC) 7819, which pertains to benign skin neoplasms.  See 38 C.F.R. § 4.118 (2008).  Under DC 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck, scars, or impairment of function, depending on the predominant disability.  Id.  In this case, it is most appropriate to rate the residuals of the ganglion cyst as a scar, as it does not affect the Veteran's head, face, or neck, and does not result in impairment of function, as will be discussed below. 

Diagnostic Code 7802 applies to scars that are superficial and do not cause limited motion.  38 C.F.R. § 4.118.  Under DC 7802, an evaluation of 10 percent is assigned for scars that cover an area or areas of 144 square inches (929 square centimeters) or greater.  Id.  A superficial scar is defined as one that is not associated with underlying soft tissue damage.  Id., DC 7802, Note (2).  

The June 2007 VA examination report reflects that the Veteran had a scar at the distal radial aspect of the left arm.  The scar measured 5 millimeters wide by 2.5 centimeters long.  There was no tenderness on palpation, no adherence to underlying tissue, no resulting limitation of motion or loss of function, no underlying soft tissue damage, and no ulceration or breakdown of the scar.  The Veteran was diagnosed with a left wrist scar with no other residuals.  

Because the Veteran's scar measured less than 144 square inches or 929 square centimeters, a compensable rating is not warranted under DC 7802.  Moreover, because the Veteran's scar is not painful, deep, or unstable, and does not result in limited motion or loss of function, DC's 7801 (scars that are deep or that cause limited motion), 7803 (scars that are superficial and unstable), 7804 (scars that are superficial and painful), and DC 7805 (scars that cause limitation of function of the affected part), are not applicable.  See 38 C.F.R. § 4.118.  

The Board finds that there are no other diagnostic codes applicable to the Veteran's residuals of his left wrist ganglion cyst.  In this regard, the Board has considered the Veteran's complaints of left wrist pain and numbness.  At the June 2007 VA examination and at the May 2011 Board hearing, the Veteran stated that he experienced left wrist, left forearm, and left distal thumb pain and numbness since 1969 off and on with activities of lifting and flexion.  He has also experienced a tingling feeling in this area and an occasional weakened grip.  The Veteran stated at the Board hearing that he believed he had nerve damage.  The Veteran also stated that he had undergone two surgeries in the past for the ganglion cyst.  

At the VA examination, the Veteran described his numbness as mild and being in a radial distribution.  The Veteran stated that it was so mild that he had not mentioned it to his primary care providers in recent years.  The examination report reflects that June 2007 x-ray studies of the left wrist and left hand were normal.  An EMG of the left upper extremity was also normal.  The examiner concluded that there was no electrodiagnostic evidence of a superficial radial sensory neuropathy.  The examiner thought that it might be related to a cervical radiculopathy with possible cord compression.  The Veteran was diagnosed with tendinitis of the left wrist associated with left wrist pain.  However, this diagnosis appears to be based on the Veteran's subjective complaints rather than any objective studies, as these were clearly shown to be normal for left wrist pathology apart from the scar.  In this regard, the Board notes that while the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the examiner did not find that such pain was related to the residuals of the ganglion cyst. 

The Board acknowledges the Veteran's contention that he has nerve damage of the left wrist.  However, as a layperson, the Veteran does not have the medical training, experience, or expertise to make a competent diagnosis of left wrist nerve damage, as this is a medically complex determination that cannot be made based on lay observation alone but rather must be based on diagnostic studies such as an EMG.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Accordingly, the Board gives more weight to the findings in the June 2007 VA examination which were negative for left wrist nerve damage or other objective pathology.  Unlike the Veteran's opinion, these findings were made by a medical professional based on objective diagnostic studies, including an EMG.  Thus, they have more probative value and outweigh the Veteran's statements.  See id.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for residuals of excision of a ganglion cyst of the left wrist is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is dismissed. 

Entitlement to a compensable rating for residuals of an excised ganglion cyst of the left wrist is denied.


REMAND

The Board finds that the claim for a rating in excess of 30 percent for PTSD must be remanded for further development.  

At the May 2011 Board hearing, the Veteran stated that he had twice applied for and been denied SSA disability benefits.  He suggested that his application for SSA benefits was based at least in part on his PTSD.  Where VA has notice that a veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because the Veteran claims entitlement to a higher rating for PTSD, the Veteran's SSA records are potentially relevant.  Accordingly, on remand, every effort should be made to obtain the Veteran's SSA records and associate them with the claims file. 

The Board also finds that a new VA examination is warranted to evaluate the current level of impairment caused by the Veteran's PTSD.  Under the VCAA, VA has a duty to assist claimants in developing a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The duty to assist includes conducting a thorough and contemporaneous examination of the veteran when warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Here, the Veteran was last afforded a VA examination in June 2007 and the examination is now over four years old.  At the time of the examination, the Veteran was working full time and it was found that his PTSD did not impose occupational limitations.  Since that time, in a May 20011 statement, the Veteran averred that his PTSD had gotten worse, that he was unemployed, and that he was unable to maintain employment due to his PTSD.  Thus, given the amount of time that has elapsed since the Veteran was last examined together with his contention that his PTSD has increased in severity and that he is no longer able to work, a new VA examination should be provided.  See id.

Because the Veteran has argued that his PTSD prevents him from working, the claim for an increased rating for PTSD also includes the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of TDIU is part and parcel of a claim for an increased rating when it is raised by the claimant or the record); 38 C.F.R. §§ 3.340, 4.16 (2010).  On remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran with VCAA-compliant notice regarding what is required to establish entitlement to TDIU and a TDIU application form (VA Form 21-8940).  Then, the AOJ should adjudicate the issue of entitlement to TDIU in conjunction with the increased rating claim for PTSD. 

The AOJ should also take this opportunity to obtain the Veteran's recent VA treatment records from June 2007 to the present and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from June 2007 to the present should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD and its impact on his employability.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected PTSD.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational functioning.  In particular, the examiner should address whether the Veterans' PTSD prevents him from engaging in substantial gainful employment given his education and work background and without regard to other factors such as his age and nonservice-connected disabilities.  The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claim for PTSD and the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


